Case 6:21-cv-00582-JA-EJK Document 15 Filed 06/24/21 Page 1 of 1 PagelD 89

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

SHAWN BURNS,

Plaintiff,
Vv. | Case No. 6:21-cv-582-JA-EJK
MOIRA LOZADA, PARKER

BELLAIRE and UNITED
STATES OF AMERICA,

 

Defendants.

 

ORDER

It is ORDERED that the parties shall submit memoranda not exceeding
10 pages in length on or before July 7, 2021, explaining why this action is not
precluded by the extensive prior litigation in Case No. 6:19-cv-9-JA-KRS,
including the affirmance by the 11th Circuit in Case No. 19-12992.

DONE and ORDERED in Orlando, Florida;on June £2 021.

JOHN ANTOON II “I
Unite# States District Judge
Copies furnished to:
Counsel of Record

 

 
